Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Xing is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Xing is both in the field of applicant’s endeavor (i.e secure interactions).  Xing also states in col 3, 54-col 4, 6: “computing device 100 may be embodied as any type of computation or computer device capable of performing the functions described herein, including, without limitation, a computer, a desktop computer, a workstation, a server, a laptop computer, a notebook computer, a tablet computer, a mobile computing device, a wearable computing device, a network appliance, a web appliance, a distributed computing system, a processor-based system, and/or a consumer electronic device” (emphasis added).  All of which are in the “mobile technical field”.
Applicant argues “Xing describes a circuitry to facilitate input/output operations, which does not equate to a switching circuit”.  The examiner respectfully disagrees.  The claim merely states a switching circuit without providing any more details as to the structure of the switching circuit.  The claim limitations state functionality that the switching circuit provides, but those are rejected by Feng in view of Xing.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 10, 16, 17, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2 and 12, from which claims 6, 7, 10 and 16, 17, 20 used to depend upon respectively, were drawn to a separate embodiment (embodiment 2) and subsequently, claims 6, 7, 10, 16, 17, and 20 are also drawn to embodiment 2 which has a different structural layout and process than that of embodiment 1.  Therefore the specification lacks support for the limitations of 6, 7, 10, 16, 17, and 20 to further limit the structure and/or the steps of embodiment 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 9,891,823) hereafter Feng in view of Xing (US 10,552,619) hereafter Xing.
1. Feng discloses method for safely interacting on a general platform for mobile devices, wherein the method is applied to a smart terminal comprising the general platform, a secure execution environment, a switching module, a touching and inputting module and a displaying module; the general platform is connected to the secure execution environment via a security interface (fig 2 and corresponding text), the general platform and the secure execution environment are connected to the touching and inputting module and the displaying module via the switching module (fig 2 and corresponding text); the method specifically comprises the following steps: 
S1) sending, by the general platform, a switching notification to the secure execution environment via the security interface when a verification code is required to be input (col 7, 42-col 8, 10, trigger the switching module and the switching module transfers a current control from the first area to the second area (a step S32), i.e., from the non-secure execution environment to the secure execution environment); 
S2) controlling, by the secure execution environment, the switching module to make the touching and inputting module and the displaying module controlled by the secure execution environment when the secure execution environment receives the switching notification (col 7, 42-col 8, 10, the second application module located in the second area is triggered into a state of entering the particular information (a step S33)); 
S3) controlling, by the secure execution environment, the displaying module to prompt a user to input a verification code and controlling the displaying module to generate and display a keyboard according to coordinate data (col 7, 42-col 8, 43, entering, receiving, storing and displaying the particular information, in which information may be stolen, may be performed in the secure execution environment; see also fig 1A and corresponding text [the monitor (display) is a coordinate system as well as the grid of the keyboard]); 
S4) obtaining, by the secure execution environment, verification code coordinate information, which is generated by the touching and inputting module according to screen touching information of the user, from the touching and inputting module, and obtaining the verification code according to the verification code coordinate information and the coordinate data (col 7, 42-col 8, 43, the particular information entering application in the secure execution environment is received (a step S34); see also fig 1A and corresponding information [the display coordinate system when touched indicates where and the system determines what value]); and 
 S5) encrypting, by the secure execution environment, the obtained verification code so as to obtain a verification code ciphertext, outputting the verification code ciphertext via a preset interface, controlling the switching module to make the touching and inputting module and the displaying module controlled by the general platform (col 7, 42-col 8, 43, the particular information is submitted to the encryption module in the second area, and the entered particular information is encrypted by the encryption module by using the key corresponding to the business function to be realized by the first application module (a step S35); an encryption result is then returned to the first application module by the switching module (a step S36); after receiving encrypted particular information, the first application module may submit the encrypted particular information to the background server to perform an authentication (a step S37)).
Feng discloses a switching module and a secure execution environment but does not explicitly disclose a switching circuit or a security chip. However, in an analogous art, Xing discloses technologies for secure trusted I/O access control including a switching circuit (col 5, 4-31, I/O subsystem and secure routing) and a security chip (col 5, 50-col 6, 12).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Feng with the implementation of Xing in order to ensure I/O data cannot be misrouted in the fabric under the influence of rogue software (col 5, 4-31, 50-col 6, 12).

Claim 11 is similar in scope to claim 1 and is rejected under similar rationale.

Claim(s) 4, 5, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng and Xing as applied to claim 1, 11 above, and further in view of Ollivier et al. (US 2018/0374392) hereafter Ollivier.
4. Feng and Xing disclose the method of Claim 1, but do not explicitly disclose wherein Step S2 further comprises: generating, by the security chip, random coordinate data according to preset keyboard coordinates when the security chip receives the switching notification in Step S2; in Step S3, controlling, by the security chip, the displaying module to generate and display the keyboard according to the coordinate data specifically is: controlling, by the security chip, the displaying module to generate and display a random number keyboard according to the random coordinate data; and in Step S4, obtaining, by the security chip, the verification code according to the verification code coordinate information and the coordinate data specifically is: obtaining, by the security chip, the verification code according to the verification code coordinate information and the random coordinate data.  However, in an analogous art, Ollivier discloses authentication a user including generating random coordinate data according to preset keyboard coordinates (fig 2A and corresponding text); controlling, by the security chip, the displaying module to generate and display a random number keyboard according to the random coordinate data (fig 2B-2C and corresponding text); obtaining the verification code according to the verification code coordinate information and the random coordinate data (fig 4 and corresponding text).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Feng and Xing with the implementation of Ollivier in order to provide a level of security for code entry (para 73).

5. Feng, Xing, and Ollivier disclose the method of Claim 4, wherein Step S1 further comprises: sending, by the general platform, the preset keyboard coordinates to the security chip via the security interface; and generating, by the security chip, random coordinate data according to a preset keyboard coordinates specifically comprises: generating, by the security chip, the random coordinate data according to the received preset keyboard coordinates (Ollivier, fig 4 and corresponding text; see also para 70).

Claims 14 and 15 are similar in scope to claims 4 and 5 and are rejected under similar rationale.

Claim(s) 8, 9, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng and Xing as applied to claim 1, 11 above, and further in view of Yao (US 11,003,745) hereafter Yao.
8. Feng and Xing disclose the method of Claim 1, but does not explicitly disclose wherein before a verification code is required to be input, the method further comprises: obtaining, by the general platform, transaction information; when the verification code is required to be input, the method further comprises: sending, by the general platform, the transaction information to the security chip via the security interface; and Step S3 further comprises: controlling, by the security chip, the displaying module to display transaction amount according to the transaction information. However, in an analogous art, Yao discloses user interface switching method including obtaining, by the general platform, transaction information (fig 3 and corresponding text; col 64-col 6, 26); sending, by the general platform, the transaction information to the security chip via the security interface (col 64-col 6, 26); controlling, by the security chip, the displaying module to display transaction amount according to the transaction information (col 64-col 6, 26).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Feng and Xing with the implementation of Yao in order to enhance security of input by a user (col 1, 48-59).

9. Feng and Xing disclose the method of Claim 1, wherein when the verification code is required to be input, the method further comprises: sending, by the general platform, a request for obtaining verification code to the security chip via the security interface; controlling, by the security chip, the displaying module to prompt the user to input the verification code specifically comprises: controlling, by the security chip, the displaying module to prompt the user to input the verification code according to the request for obtaining verification code; before the verification code is required to be input, the method further comprises the following steps: A1) sending, by the general platform, the switching notification and a request for obtaining transaction amount to the security chip via the security interface when a transaction amount is required to be input; A2) controlling, by the security chip, the switching circuit to make the touching and inputting module and the displaying module controlled by the security chip when the security chip receives the switch notification and the request for obtaining transaction amount; A3) controlling, by the security chip, the displaying module to prompt the user to input the transaction amount according to the request for obtaining the transaction amount, and controlling the displaying module to generate and display the keyboard; and A4) obtaining, by the security chip, transaction data coordinate information generated by the touching and inputting module according to the screen touching information of the user from the touching and inputting module, obtaining the transaction amount data according to the transaction data coordinate information, sending the transaction amount data to the general platform via the security interface, and controlling the switching circuit to make the touching and inputting module and the displaying module controlled by the general platform.
Steps A1-A4 are similar in scope to the steps of the independent claim and steps of claim 8 and are rejected under similar rationale. but are performed for a transaction amount instead of a verification code.  Feng and Xing do not disclose a transaction amount or controlling, by the security chip, the displaying module to display the transaction amount according to the transaction amount data. However, in an analogous art, Yao discloses user interface switching method including transaction information (fig 3 and corresponding text; col 64-col 6, 26) and controlling, by the security chip, the displaying module to display the transaction amount according to the transaction amount data (fig 3 and corresponding text). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Feng and Xing with the implementation of Yao in order to enhance security of input by a user (col 1, 48-59).

Claims 18 and 19 are similar in scope to claims 8 and 9 and are rejected under similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439